Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1-25 are currently pending. Claims 15, 17, 18 and 20 have been amended by Applicants’ amendment filed 12-17-2021. No claims have been added or canceled by Applicants’ amendment filed 12-17-2021.

Applicant's election without traverse of Group II, claims 15-20, directed to a method for sample identification; and the election of Species without traverse as follows: 
Species (A): wherein identifying the same origin comprises identifying the presence or absence of the sample indexing sequence (claim 17); and
Species (D): wherein the cell membrane-permeable reagent is internalized into the one or more cells (claim 20), in the reply filed on August 26, 2021 was previously acknowledged.  

Claims 1-14 and 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.

Claims 16 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.  
The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 15, 17, 18 and 20 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed August 26, 2019 claims the benefit of US Provisional Patent Application 62/723,958, filed August 28, 2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 17, 2021 has been considered.  An initialed copy of the IDS accompanies this Office Action.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed December 17, 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 102
	The rejection of claims 15, 17, 18 and 20 is withdrawn under 35 U.S.C. 102(a1)/(a2) as being anticipated by Church et al. (US Patent Application Publication No. 20190161743, published May 30, 2019; PCT filed May 9, 2017; PCT published November 7, 2018; effective filing date May 9, 2016) as evidenced by Gratton et al., Cell-Permeable Peptides Improve Cellular Uptake and Therapeutic Gene Delivery of Replication-Deficient Viruses in Cells and In Vivo, Nature Medicine, 2003, 9(3), 357-362; and Prevette et al., Polycation-Induced Cell Membrane Permeability Does Not Enhance Cellular Uptake or Expression Efficiency of Delivered DNA, Molecular Pharmaceutics, 2010, 7(3), 870-883.

	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


(2)	The rejection of claims 15, 17, 18 and 20 is withdrawn under 35 U.S.C. 102(a1)/(a2) as being anticipated by Frisen et al. (US Patent Application Publication No. 20140066318, published May March 6, 2014) as evidenced by Novus (Novus Biologicals, 2021, 1-3).
	Frisen et al. do not specifically exemplify pooling labeled samples to form a combined labeled sample comprising cells.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Double Patenting
The provisional rejection of claims 15, 17, 18 and 20 is maintained on the ground of nonstatutory double patenting as being unpatentable over: 
(i)	Claims 1-23 of copending US Patent Application No. 16/540,971; and
(ii)	Claims 31-56 of copending US Patent Application No. 16/848,241 for the reasons of record.

Response to Arguments
Applicant’s arguments filed December 17, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant requests that the Examiner hold the rejections in abeyance (Applicant Remarks, pg. 13, second full paragraph). 
Regarding (a), Applicant did not specifically indicated how the claims of the copending applications recited supra are patentably distinct from the instant claims as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons already of record.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 15, 17, 18 and 20 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 15 is indefinite for the recitation of the term “the first and second sample indexing compositions” in lines 9-11. There is insufficient antecedent basis for the term “the first and second sample indexing compositions” in the claim because claim 15, lines 3-4 recites the term “the first sample indexing composition”, and lines 4-5 recites the term “a second sample indexing composition. The Examiner suggests that Applicant amend the claim to recite, for example, “the first sample indexing composition and the second sample indexing composition”.
Claims 17, 18 and 20 are indefinite insofar as they ultimately depend from claim 17.


New Objections/Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 15, 17, 18 and 20 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Weitz et al. (US Patent Application Publication No. 20150298091, published October 22, 2015). This is a new rejection necessitated by amendment of the claims in the response filed 12-17-2021.
Regarding claims 15, 17, 18 and 20, Weitz et al. teach microfluidics and labeled nucleic acids including methods for labeling nucleic acids within microfluidic droplets, wherein barcodes or unique sequences can be used to distinguish nucleic acids in a droplet from those in another droplet, for instance, even after the nucleic acids are pooled together, such that unique sequences can be incorporated into individual droplets using particles and attached to nucleic acid contained within droplets (interpreted as pooling; and particles and tags as indexing compositions, claim 15) (Abstract). Weitz et al. teach that the method includes encapsulating a plurality of cells and a plurality of particles within a plurality of at least 10,000 microdroplets, at least some of the particles comprising an oligonucleotide tag covalently bonded thereto, such that the droplets of the plurality of at least 10,000 droplets contain one or more oligonucleotide tags distinguishable from oligonucleotide tags contained in other droplets of the plurality of droplets (interpreted as contacting a first sample comprising a first plurality of cells and a second sample comprising a second plurality of cells with a first sample indexing composition and a second sample indexing composition to form pooled labeled samples comprising cells associated with a first sample indexing composition and a second sample indexing composition, claim 15) (paragraph [0020]). Weitz et al. teach that the oligonucleotide tags are introduced into the droplets by initially attaching the oligonucleotide tags to a particle such as a hydrogel or a polymeric particle, then subsequently releasing them from the particle after the particle has been incorporated into a droplet, wherein the particles comprise uniquely distinguishable oligonucleotide tag, thus, allowing each droplet (and the nucleic acids contained therein) to be uniquely identified (interpreted contacting samples comprising cells with indexing compositions; a plurality of cells; and identifying the sample origin of at least one cell using the indexing sequence, claims 15 and 17) (paragraph [0059]). Weitz et al. teach sorting the droplet, adding or removing electric charge from the droplet, fusing the droplet with another droplet, splitting the droplet, causing mixing to occur within the droplet, etc. (interpreted as pooling, claim 15) (paragraph [0134]). Weitz et al. teach performing parallel barcoding of DNA, RNA and/or DNA-antibody tags in single cells, wherein a single hydrogel polymer particle can be encapsulated into each droplet with biological or chemical reagents and a cell, such that particle or microspheres carrying a high concentration (e.g., 1 to 100 micromolar) of DNA fragments (hereinafter “primers”) can encode (a) a barcode sequence selected from a random pool; and (b) one or more primer sequences used for hybridization and capture of DNA or RNA, wherein reagents include enzyme reaction mix and/or lysis reagents; as well as, barcoded-DNA primers that can be used as reagents for sequencing and/or for hybridization to DNA or RNA in single cells, reverse transcription or PCR amplification, and other applications that involve DNA capture, amplification, and sequencing (interpreted as tagged cells; interpreting chemical and biological reagents as encompassing comprising a cell-membrane permeable agent including an organic molecule such as primers; interpreting amplification and transcription as replicating; and encompassing reagents internalized into the first and second plurality of cells, claims 15, 18 and 20) (paragraphs [0072]; [0167]; and [0203]). Weitz et al. teach the design and implementation of a microfluidic platform for droplet barcoding and analysis of single cells, such that a protocol for RNA sequencing (RNA-Seq) was used, wherein mRNA is barcoded during a reverse transcription reaction, and cells are subsequently pooled and processed further for sequencing (Fig. 13A) (interpreted as replicating; and encompassing reagents internalized into the first and second plurality of cells); including by drop-SEQ platform (Figs. 13A-13E and Fig. 18), cells are encapsulated into droplets with lysis buffer, reverse transcription (RT) reagents, and barcoded oligonucleotide primers, such that mRNA released from each lysed cell remained trapped in the same droplet and was barcoded during synthesis of complementary DNA (cDNA), wherein after barcoded, the material from all cells was combined by breaking the droplets, and the cDNA library was processed for sequencing (paragraph [0021]). Weitz et al. teach that for barcoded hydrogel microspheres (BHMs), each hydrogel carried covalently coupled, photo-releasable primers encoding one of 3842 (i.e., 147,456) pre-defined barcodes for randomly labeling 3,000 cells with 99% unique labeling, and 10,000 cells with 97% unique labeling (interpreted cell permeable reagents; and encompassing reagents internalized into the first and second plurality of cells, claims 15, 18 and 20) (paragraph [0222]).
Weitz et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weitz et al. (US Patent Application Publication No. 20150298091, published October 22, 2015) in view of Ankrum et al. (US Patent Application Publication No. 20160266094, published September 15, 2016). This is a new rejection necessitated by amendment of the claims in the response filed 12-17-2021.
Regarding claim 15, 17, 18 and 20, Weitz et al. teach microfluidics and labeled nucleic acids including methods for labeling nucleic acids within microfluidic droplets, wherein barcodes or unique sequences can be used to distinguish nucleic acids in a droplet from those in another droplet, for nucleic acids are pooled together, such that unique sequences can be incorporated into individual droplets using particles and attached to nucleic acid contained within droplets (interpreted as pooling; and particles and tags as indexing compositions, claim 15) (Abstract). Weitz et al. teach that the method includes encapsulating a plurality of cells and a plurality of particles within a plurality of at least 10,000 microdroplets, at least some of the particles comprising an oligonucleotide tag covalently bonded thereto, such that the droplets of the plurality of at least 10,000 droplets contain one or more oligonucleotide tags distinguishable from oligonucleotide tags contained in other droplets of the plurality of droplets (interpreted as contacting a first sample comprising a first plurality of cells and a second sample comprising a second plurality of cells with a first sample indexing composition and a second sample indexing composition to form pooled labeled samples comprising cells associated with a first sample indexing composition and a second sample indexing composition, claim 15) (paragraph [0020]). Weitz et al. teach that the oligonucleotide tags are introduced into the droplets by initially attaching the oligonucleotide tags to a particle such as a hydrogel or a polymeric particle, then subsequently releasing them from the particle after the particle has been incorporated into a droplet, wherein the particles comprise uniquely distinguishable oligonucleotide tag, thus, allowing each droplet (and the nucleic acids contained therein) to be uniquely identified (interpreted contacting samples comprising cells with indexing compositions; a plurality of cells; and identifying the sample origin of at least one cell using the indexing sequence, claims 15 and 17) (paragraph [0059]). Weitz et al. teach sorting the droplet, adding or removing electric charge from the droplet, fusing the droplet with another droplet, splitting the droplet, causing mixing to occur within the droplet, etc. (interpreted as pooling, claim 15) (paragraph [0134]). Weitz et al. teach performing parallel barcoding of DNA, RNA and/or DNA-antibody tags in single cells, wherein a single hydrogel or polymer particle can be encapsulated into each droplet with biological or chemical reagents and a cell, such that particle or microspheres carrying a high concentration (e.g., 1 to 100 micromolar) of DNA fragments (hereinafter “primers”) can encode (a) a barcode sequence selected from a random pool; and (b) one or more primer sequences used for hybridization and capture of DNA or RNA, wherein reagents include enzyme reaction mix and/or lysis reagents; as well as, barcoded-DNA primers that can be used as reagents for sequencing and/or for hybridization to DNA or RNA in single cells, reverse transcription or PCR amplification, and other applications that involve DNA capture, amplification, and sequencing (interpreted as tagged cells; interpreting chemical and biological reagents as encompassing comprising a cell-membrane permeable agent including an organic molecule such as primers; interpreting amplification and transcription as replicating; and encompassing reagents internalized into the first and second plurality of cells, claims 15, 18 and 20) (paragraphs [0072]; [0167]; and [0203]). Weitz et al. teach the design and implementation of a microfluidic platform for droplet barcoding and analysis of single cells, such that a protocol for RNA sequencing (RNA-Seq) was used, wherein mRNA is barcoded during a reverse transcription reaction, and cells are subsequently pooled and processed further for sequencing (Fig. 13A) (interpreted as replicating; and encompassing reagents internalized into the first and second plurality of cells); including by drop-SEQ platform (Figs. 13A-13E and Fig. 18), cells are encapsulated into droplets with lysis buffer, reverse transcription (RT) reagents, and barcoded oligonucleotide primers, such that mRNA released from each lysed cell remained trapped in the same droplet and was barcoded during synthesis of complementary DNA (cDNA), wherein after barcoded, the material from all cells was combined by breaking the droplets, and the cDNA library was processed for sequencing (paragraph [0021]). Weitz et al. teach that for barcoded hydrogel microspheres (BHMs), each hydrogel carried covalently coupled, photo-releasable primers encoding one of 3842 (i.e., 147,456) pre-defined barcodes for randomly labeling 3,000 cells with 99% unique labeling, and 10,000 cells with 97% unique labeling (interpreted cell permeable reagents; and encompassing reagents internalized into the first and second plurality of cells, claims 15, 18 and 20) (paragraph [0222]).
	Weitz et al. do not specifically exemplify an agent that is internalized into the plurality of cells (instant claim 20).
Regarding claim 20 (in part), Ankrum et al. teach novel barcodes structures and compositions and methods of making and using such barcodes, in particular, cellular barcoding (interpreted as barcoding cells, claim 15) (Abstract). Ankrum et al. teach a barcode comprising a particle core of about 200 nm to 2000 nm in size and at least one fluorescent light emitting entity associated with said particle core, wherein the core comprises a metal, a polymer or a combination thereof including gold, silver, PLGA, PLA, PGA, polystyrene, silicon, PCL or a combination thereof (interpreted as a barcode, traditional biological tools provide an average of the cell population and do not represent the diversity of phenotypes present in a population as multiple cells are pooled together and analyzed as a single data point (interpreted as pooling, claim 15) (paragraph [0020]). Ankrum et al. teach single cell analysis platforms including single-cell PCR, flow cytometry, and single-cell micro-wells are used to characterize single cells across multiple platforms and in multicellular environments have been limited in their ability to uniquely identify and track single cells, such that the technology can uniquely label and track thousands of single cells across multiple generations (e.g., enables tracking of cell progeny), is stable for weeks, can be readily repeated, and self-destructs when the cell dies, and the barcode is compatible with complementary cell analysis techniques, such that it enables full single cell characterization of cells alone or in multicellular environments (paragraphs [0021]-[0022]; and [0037]). Ankrum et al. teach that cellular barcoding enables individual cell to be labeled with unique identifying tags, but it limited to end-point analysis, as cell lysis and sequencing is required to read the code (paragraph [0033]). Ankrum et al. teach nanoparticle vesicle encoding (NVE) builds a fluorescent code inside each cell instead of around it, such that be sequentially incubating cells with quantum dots (QDots) with different emission spectrum, cells randomly accumulate QDot loaded vesicles, with each vesicle containing particles of only one type of QDot, wherein counting the number of vesicles that contain each type of QDot, a code is generated; and that as cells in the population undergo apoptosis, QDots can be internalized by neighboring cells, which alters their barcodes (interpreted as pooling sample indexing compositions; and internalizing barcode, claims 15 and 20) (paragraph [0036]). Ankrum et al. teach a novel intracellular barcode that can track thousands of cells for weeks and across multiple generations, wherein the cell barcodes are comprised of a particle core with at least one fluorescent light emitting entity associated/attached to the particle core to form a barcode that has a color and brightness signature that ca be detected by flow cytometry, conventional fluorescent microscopy, or high content imaging, wherein particles can be loaded individually into cells or multiple particles can be loaded into a cell (interpreted as an index; internalized into a cell; cell membrane permeable; and cells are smaller particle cores will be more easily internalized by cells, while particle cores larger than 2 microns will have low efficiency of internalization by non-phagocytic cells, wherein cores can be magnetic, allowing them to be pulled out of solution with the use of a magnet (interpreted as an cellular index; pooling; cell permeable; and internalized into the cell, claims 15 and 20) (paragraph [0040], lines 16-21).
	“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of tracking and characterizing cells as exemplified by Ankrum et al., it would have been prima facie obvious for one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using microfluidics to label cells with barcodes or unique sequences including within droplets and/or attached to particles as disclosed by Weitz et al. to include the particle core barcodes such as QDOTS as taught by Ankrum et al. with a reasonable expectation of success in using the particle core barcodes taught by Ankrum et al. and the oligonucleotide barcodes taught by Weitz et al. to internalize barcodes within cells; in identifying and characterizing single cells, multiple cells and/or generations of cells across multiple platforms and in a variety of multicellular environments; to uniquely identify and track cells, cells compartmentalized within droplets; to track changes in cellular phenotype and/or DNA including abnormal DNA across generations  barcode is compatible with complementary cell analysis techniques, such that it enables tracking of a particular phenotype (e.g., abnormal DNA); as well as, enabling full single cell characterization including the characterization of single cells alone or in multicellular environments.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Conclusion
Claims 15, 17, 18 and 20 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639